DAVIDSON, Judge.
Aggravated assault is the offense; the punishment, a fine of $100.00 and six months’ confinement in jail.
Notice of appeal to this court appears in this record only as a docket entry. This is insufficient. Art. 827, C. C. P. requires that notice of appeal be given in open court and entered of record. The term “entered of record” means entered in the minutes of the court. Attesting authorities will be found collated under Note 4, Art. 827, Vernon’s C. C. P.
Without a proper notice of appeal, this court has no jurisdiction of the appeal.
The appeal is dismissed.
Opinion approved by the Court.
ON appellant’s motion to reinstate appeal.
BEAUCHAMP, Judge.
Appellant has caused his notice of appeal to be entered on • the minutes of the court and brought forward by supplemental transcript, in compliance with the law, and files this his motion to reinstate the appeal. The motion is granted and the case is now considered on its merits.
Appellant was convicted upon a charge of aggravated assault and assessed the punishment of $100.00 fine and six months in jail.
The record before us has no bills of exception. We find a motion for an instructed verdict, but it does not appear that this was called to the attention of the trial court, or that he passed upon it.
Certain objections were filed to the court’s charge, but we are unable to appraise same because no statement of facts is brought forward in the manner provided by Article 760, Vernon’s Ann. C. C. P. pocket supplement (as amended by the 42nd Legislature, 1931.) A statement of facts was prepared, filed, *306and brought forward as a part of the transcript in the case. Consideration of such statement of facts is forbidden by the amended act above referred to.
Being of the opinion that no reversible error is shown by the record, the judgment of the trial court is affirmed.